Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with the other claim limitations, the prior art does not teach nor suggest an electronic device wherein the inner electrode part comprises: a base part having a flat plate shape and continuing to the opening edge electrode part; 
a curved part formed near a tip of the base part and protruding away from the lateral electrode part; and 
a continuous boundary part formed in a boundary part between the base part and the curved part and continuously connecting the base part and the curved part, and the inner electrode part and the terminal electrode of the chip component are connected in a pressure contact state only by a spring force of the curved part (claim 14).
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a conductive terminal wherein the inner electrode part comprises: a base part having a flat plate shape and continuing to the opening edge electrode part; a curved part formed near a tip of the base part and protruding away from the lateral electrode part, and a continuous boundary part formed in a boundary part between the base part and the curved part and continuously connecting the base part and the curved part, and a first radius of curvature (R1) of the continuous boundary part is 0.5-15 mm (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848